ORDER

PER CURIAM.
Appellant, Kevin R. Day, appeals the judgment of the Circuit Court of the County of St. Louis denying his Rule 24.085 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. The time limitation of Rule 24.035 is valid and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo.banc 1989). As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court pursuant to Rule 84.16(b).